DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an obtaining module”, “a dividing module”, and “an output module” in claims 11-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (no corresponding structure is found in Applicant’s specification, see 112 rejection below).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “an obtaining module”, “a dividing module”, and “an output module” (see claims 11-20) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed functions.  Fig. 10 shows a block diagram for the claimed modules and ¶ 89-91 mention the functions performed by the modules, however there is no disclosure of any particular structure, either explicitly or inherently, to perform these functions.  For example, it is unclear whether the functions performed by the modules are to be performed with hardware, software, or a combination of the two.  Therefore, claims 11-20 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Additionally, claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 7 and 17 recite “wherein when each subfield is output, each scan line corresponding to the backlight unit is scanned once in turn”.  However, claims 1 and 11, from which claims 7 and 17 respectively depend, recite “the scan line corresponding to the backlight unit is controlled to perform at least two scans in the first subfield”.  These limitations appear to be contradictory.  It is unclear how a scan line can be scanned once in turn and scanned twice within a single subfield.  The scope of the claimed subject matter cannot be determined by one of ordinary skill in the art, and thus claims 7 and 17 are indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the disclosure does not provide adequate structure to perform the claimed functions of “an obtaining module”, “a dividing module”, and “an output module”. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 10-11, 13-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 111445868, published 7/24/20, cited in IDS filed 6/27/21; *note: Examiner will rely upon US 2021/0337642 as an English translation of CN 11144868).

Regarding claim 1, Wang discloses a driving method of a backlight module, wherein the backlight module comprises a plurality of backlight units disposed in an array, and each backlight unit is arranged corresponding to a partition of a liquid crystal display panel (abstract, figs. 1-2, ¶ 31-36),
the driving method comprising following steps: obtaining backlight data corresponding to each backlight unit in a current frame, wherein the backlight data comprises N bits of data, and N is a positive integer (fig. 2, ¶ 31-36, see also ¶ 44-52; see also fig. 7 and ¶ 61);
dividing time required by each backlight unit in the current frame to obtain N subfields with different durations, wherein each subfield is configured to display one bit of data (fig. 2, ¶ 31-36, see also ¶ 44-52; see also fig. 7 and ¶ 62);
and outputting the N subfields of each backlight unit in a preset order, and controlling a scan line corresponding to each backlight unit to scan once in each subfield (figs. 2-4, ¶ 38-58; see also fig. 7 and ¶ 63),
wherein multiple subfields corresponding to at least one backlight unit comprise a first subfield with a duration greater than a first threshold, the scan line corresponding to the backlight unit is controlled to perform at least two scans in the first subfield, and a time interval between adjacent scans is less than a second threshold (figs. 2-4, ¶ 44-58, when one subfield comprises a plurality of secondary subfields, the subfield will be scanned and charged a plurality of times based on the number of equal-duration secondary subfields).

Regarding claim 3, Wang discloses wherein the step that the multiple subfields corresponding to the at least one backlight unit comprise the first subfield with the duration greater than the first threshold, the scan line corresponding to the backlight unit is controlled to perform the at least two scans in the first subfield, and the time interval between the adjacent scans is less than the second threshold comprises: the multiple subfields corresponding to the at least one backlight unit comprise at least two first subfields whose durations are greater than the first threshold, a number of scans performed by the scan line corresponding to the backlight unit in each first subfield is controlled to increase with an increase of the corresponding duration of the first subfield (figs. 2-4, ¶ 44-58, when one subfield comprises a plurality of secondary subfields, the subfield will be scanned and charged a plurality of times based on the number of equal-duration secondary subfields).

Regarding claim 4, Wang discloses wherein the step that the multiple subfields corresponding to the at least one backlight unit comprise the first subfield with the duration greater than the first threshold, the scan line corresponding to the backlight unit is controlled to perform the at least two scans in the first subfield, and the time interval between the adjacent scans is less than the second threshold comprises: the multiple subfields corresponding to the at least one backlight unit comprise at least two first subfields whose durations are greater than the first threshold, the scan line corresponding to the backlight unit is controlled to perform at least two scans in each first subfield, wherein corresponding to different first subfields, the time intervals between the adjacent scans are equal (figs. 2-4, ¶ 44-58, when one subfield comprises a plurality of secondary subfields, the subfield will be scanned and charged a plurality of times based on the number of equal-duration secondary subfields).

Regarding claim 5, Wang discloses wherein the step of dividing the time required by each backlight unit in the current frame to obtain the N subfields with different durations comprises: arranging the N subfields in order from short to long in duration, a duration of a j-th subfield is 2j−1 times the duration of the first subfield, wherein j is an integer greater than 1 and less than or equal to N (fig. 4, ¶ 7, ¶ 45, ¶ 54).

	Regarding claim 6, Wang discloses wherein the step of dividing the time required by each backlight unit in the current frame to obtain the N subfields with different durations, wherein each subfield is configured to display one bit of data comprises: arranging the N subfields in order from short to long in duration and arranging the N bits of data in the backlight data from low to high, wherein an i-th subfield is configured to display an i-th bit of data, i is an integer greater than or equal to 1 and less than or equal to N, and N is an integer greater than or equal to 7 and less than or equal to 12 (fig. 4, ¶ 7-8, ¶ 45-46, ¶ 54).

	Regarding claim 7, Wang discloses wherein the step of outputting the N subfields of each backlight unit in the preset order, and controlling the scan line corresponding to each backlight unit to scan once in each subfield comprises: outputting the N subfields of each backlight unit in order from short to long in duration, wherein when each subfield is output, each scan line corresponding to the backlight unit is scanned once in turn (figs. 3-4, ¶ 44-58, in each subfield the scanning line of the backlight unit is scanned once from top to bottom).

	Regarding claim 10, Wang discloses wherein the step of obtaining the backlight data corresponding to each backlight unit in the current frame comprises: obtaining the backlight data corresponding to each backlight unit in the current frame from a timing controller or a field programmable gate array (¶ 11, ¶ 53).

	Regarding claim 11, this claim is rejected under the same rationale as claim 1.

	Regarding claim 13, this claim is rejected under the same rationale as claim 3.

	Regarding claim 14, this claim is rejected under the same rationale as claim 4.

	Regarding claim 15, this claim is rejected under the same rationale as claim 5.

	Regarding claim 16, this claim is rejected under the same rationale as claim 6.

	Regarding claim 17, this claim is rejected under the same rationale as claim 7.

	Regarding claim 20, this claim is rejected under the same rationale as claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chen (US 2018/0190186).

	Regarding claim 2, Wang discloses wherein the step that the multiple subfields corresponding to the at least one backlight unit comprise the first subfield with the duration greater than the first threshold, the scan line corresponding to the backlight unit is controlled to perform the at least two scans in the first subfield, and the time interval between the adjacent scans is less than the second threshold comprises: the multiple subfields corresponding to the at least one backlight unit comprise at least two first subfields whose durations are greater than the first threshold, and the scan line corresponding to the backlight unit is controlled to perform an equal number of scans in each first subfield.
	Chen teaches wherein the step that the multiple subfields corresponding to the at least one backlight unit comprise the first subfield with the duration greater than the first threshold, the scan line corresponding to the backlight unit is controlled to perform the at least two scans in the first subfield, and the time interval between the adjacent scans is less than the second threshold comprises: the multiple subfields corresponding to the at least one backlight unit comprise at least two first subfields whose durations are greater than the first threshold, and the scan line corresponding to the backlight unit is controlled to perform an equal number of scans in each first subfield (¶ 7, ¶ 37, ¶ 42, higher weight subfields split; e.g., even weight subfields equally split in half, odd weight subfields split into 2 and 3, 3 and 4, etc.).
	Wang and Chen are both directed to subfield driving for LEDs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Wang with the subfield driving of Chen since such a modification eliminates the problem of gray level display errors in digital driving (Chen, ¶ 46).

	Regarding claim 12, this claim is rejected under the same rationale as claim 2.

Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Van Woudenberg et al. (US 2010/0020002).

	Regarding claim 8, Wang fails to disclose wherein the step of outputting the N subfields of each backlight unit in the preset order comprises: outputting the N subfields of each backlight unit at a preset frequency, and the preset frequency being twice a display frequency of the liquid crystal display panel.
	Van Woudenberg teaches wherein the step of outputting the N subfields of each backlight unit in the preset order comprises: outputting the N subfields of each backlight unit at a preset frequency, and the preset frequency being twice a display frequency of the liquid crystal display panel (fig. 7, ¶ 34-38, backlight is operated at double refresh frequency).
	Wang and Van Woudenberg are both directed to display panel backlight driving.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Wang with the double frequency driving of Van Woudenberg since such a modification provides less flicker and less motion blurring (Van Woudenberg, ¶ 35).

	Regarding claim 9, Van Woudenberg further teaches wherein the step of outputting the N subfields of each backlight unit at the preset frequency, and the preset frequency being twice the display frequency of the liquid crystal display panel comprises: synchronizing a frame start signal of the backlight unit with a frame start signal of the liquid crystal display panel before a start of each frame of the liquid crystal display panel (fig. 1, fig. 7, ¶ 2, ¶ 34-38, backlight controller provides backlight control signal based on display controller image display).

	Regarding claim 18, this claim is rejected under the same rationale as claim 8.

	Regarding claim 19, this claim is rejected under the same rationale as claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Yoshida (US 2008/0284719)
Gauthier (US 5,184,117)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626